Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 8 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of limitations including a ladder caddy assembly being configured to store tools on a top of a ladder, said assembly comprising: a box having a sloped side, said box having a basal wall, a top wall and an outer wall extending therebetween, said outer wall having a front side, a first lateral side, a second lateral side and said sloped side, said top wall having a primary opening extending into an interior of said box for storing objects, said top wall having a plurality of apertures each extending into said interior of said box wherein each of said apertures is configured to insertably receive an elongated tool for storage, each of said apertures being positioned between said first lateral side of said outer wall and said primary opening, said top wall having a plurality of said secondary openings each extending into said interior of said box, each of said secondary openings being positioned between said first lateral side of said outer wall and said primary opening, said sloped side angling outwardly between said basal wall and said top wall such that said top wall has a width being greater than a width of said basal wall, said box including pair of wings, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631